Opinion filed August 3, 2017




                                     In The


        Eleventh Court of Appeals
                                  ___________

                               No. 11-17-00182-CR
                                  ___________

                 JOSHUA WALTER GOSSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27272A


                      MEMORANDUM OPINION
      Joshua Walter Gosson, Appellant, has filed an untimely pro se notice of appeal
from a conviction for the offense of possession of methamphetamine. We dismiss
the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on May 10, 2017, and that his notice of appeal was filed in the district
clerk’s office on June 29, 2017. When the appeal was filed in this court, we notified
Appellant by letter that the notice of appeal appeared to be untimely and that the
appeal may be dismissed for want of jurisdiction. We also noted that the trial court
had certified this was a plea-bargain case and that Appellant had waived his right to
appeal. We requested that Appellant respond to our letter and show grounds to
continue. Appellant has not filed a response.
      Pursuant to TEX. R. APP. P. 26.2(a), a notice of appeal is due to be filed either
(1) within thirty days after the date that sentence is imposed in open court or (2) if
the defendant timely files a motion for new trial, within ninety days after the date
that sentence is imposed in open court. A notice of appeal must be in writing and
filed with the clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on
file in this court reflect that Appellant did not file a motion for new trial and that
Appellant’s notice of appeal was filed with the clerk of the trial court fifty days after
sentence was imposed. The notice of appeal was, therefore, untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Neither a notice of appeal nor a motion for extension were filed within
the fifteen-day period permitted by TEX. R. APP. P. 26.3.
      Moreover, the trial court’s certification reflects that this is a plea-bargain case
and that Appellant has no right of appeal. Thus, even if Appellant had timely
perfected an appeal, the appeal would have been prohibited by TEX. R. APP. P. 25.2,
which provides that an appellate court must dismiss an appeal without further action
when there is no certification showing that the defendant has the right of appeal.




                                           2
TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006); see Dears v. State, 154 S.W.3d 610, 613–14 (Tex. Crim. App. 2005).
      This appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


August 3, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3